DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to a method non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iulia Graf on 12/8/21.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. A device for medicament delivery, the device comprising: 
a needle for delivering a medicament; and 

the insertion mechanism further comprising a cam which is coupled to the needle and is configured to receive the force from the driving mechanism and move in the first direction in response to the received force, wherein the driving mechanism comprises an insertion spring configured to expand in the second direction and a driving plunger having an angled surface to make contact with an angled surface of the cam and exert the force in the second direction on the cam upon expansion of the insertion spring; and 
an injection mechanism configured to urge a stopper of the device through a chamber of the device, wherein the injection mechanism comprises a second plunger and an injection spring, the second plunger being arranged to make contact with the stopper, the injection spring being configured to expand and push against the second plunger to urge the stopper through the chamber, and the injection spring being arranged coaxially within the insertion spring.

Claim 6 is being amended as follows:
6. The device of claim 1, further comprising: 
a syringe for delivering [[a]] the medicament through the needle, 
wherein the chamber comprises a medicament chamber of the syringe, and the second plunger comprises a syringe plunger.

Claim 7 is being amended as follows:
7. The device of claim 6, wherein the injection mechanism comprises an injection spring latch; and wherein: 

in a second position, the injection spring latch is arranged to allow the injection spring to expand and push against the syringe plunger.

Claim 9 is being amended as follows:
9. A device for medicament delivery, the device comprising: 
a needle for delivering a medicament: Filed: February 11, 2019Page: 4of9 
an insertion mechanism configured to urge the needle in a first direction parallel to a longitudinal axis of the needle, wherein the insertion mechanism comprises a driving mechanism which is configured to exert a force in a second direction perpendicular to the first direction; 
the insertion mechanism further comprising a cam which is coupled to the needle and is configured to receive the force from the driving mechanism and move in the first direction in response to the received force, wherein the driving mechanism comprises a driving plunger having an angled surface to make contact with an angled surface of the cam and exert the force on the cam; and 
an injection mechanism configured to urge a stopper of the device through a chamber of the device, wherein the injection mechanism comprises a second plunger and an injection spring, the second plunger being arranged to make contact with the stopper, the injection spring being configured to expand and push against the second plunger to urge the stopper through the chamber, and wherein the injection spring, and the second plunger are arranged internally within the driving plunger, and the driving plunger is arranged such that, on expansion of the injection spring in the second direction, the second plunger is moved into contact with the stopper of the device.

Claim 10 is being amended as follows:
the medicament through a flexible conduit, and the flexible conduit is connected with an upper end of the needle.






















Allowable Subject Matter
Claims 1-3, 5-7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated limitations from previous claims 4, 6, and 8 into claim 1. The examiner notes that previous claim 8 was indicated as containing allowable subject matter in the most recent office action. Though the applicant did not incorporate all of the intervening subject matter of previous claim 8, the limitations incorporated into claim 1 have made the claim non-obvious over the prior art. The closest prior art to current claim 1 appears to be Quinn et al. (US 2017/0354788 A1, cited previously and hereafter ‘Quinn’). Quinn discloses a device (10; seen in Figs 1-40B) for medicament delivery, the device comprising: a needle (28) for delivering a medicament (para 0146); and an insertion mechanism configured to urge the needle in a first direction (i.e. down as seen in Figs 37A-37B) parallel to a longitudinal axis of the needle (axis running along length of needle – see Figs. 37A-37B, 38A) wherein the insertion mechanism comprises a driving mechanism (needle actuator assembly 18) which is configured to exert a force in a second direction (i.e. to the right as seen in Figs. 37A-37D) perpendicular to the first direction (extension spring 106 pushes needle actuator body 106 perpendicular to first direction against needle shuttle 102), and a cam (cam member 110) which is coupled to the needle (para 0161, Fig. 34-40B) and is configured to receive the force from the driving mechanism and move in the first direction in response to the received force (para 0162, Figs. 34-40B), and wherein the driving mechanism comprises an insertion spring (106) configured to expand in the second direction (see para 0161) and a driving plunger (needle actuator 96) having an angled surface (second side 118 of guide surface 98) to make contact with an angled surface (cam surface 104 of cam member 110) of the cam and exert the force in the second direction on the cam (see para 0162-0164), and an injection mechanism (“drive assembly 12”) configured to urge a stopper (34) of the device through a chamber (container 14) of the device, wherein the injection mechanism comprises a second plunger (first plunger member 52) and an injection spring (second biasing member 58). Quinn however is silent to the second plunger being arranged to make contact with the stopper (it appears that spacer assembly 40 is located between the plunger and the stopper, and thus the plunger does not make contact with the stopper), the injection spring being configured to expand and push against the second plunger to urge the stopper through the 
Claims 2-3 and 5-7 depend from claim 1.
As to claim 9, Quinn also appears to be the closest prior art. Quinn discloses a device (10; seen in Figs 1-40B) for medicament delivery, the device comprising: a needle (28) for delivering a medicament (para 0146); an insertion mechanism configured to urge the needle in a first direction (i.e. down as seen in Figs 37A-37B) parallel to a longitudinal axis of the needle (axis running along length of needle – see Figs. 37A-37B, 38A) wherein the insertion mechanism comprises a driving mechanism (needle actuator assembly 18) which is configured to exert a force in a second direction (i.e. to the right as seen in Figs. 37A-37D) perpendicular to the first direction (extension spring 106 pushes needle actuator body 106 perpendicular to first direction against needle shuttle 102), a cam (cam member 110) which is coupled to the needle (para 0161, Fig. 34-40B) and is configured to receive the force from the driving mechanism and move in the first direction in response to the received force (para 0162, Figs. 34-40B), wherein the driving mechanism comprises a driving plunger (needle actuator 96) having an angled surface (second side 118 of guide surface 98) to make contact with an angled surface (cam surface 104 of cam member 110) of the cam and exert the force on the cam (see para 0162-0164), and an injection mechanism (drive assembly 12) configured to urge a stopper (34) of the device through a chamber (container 14) of the device, wherein the injection mechanism comprises a second plunger (first plunger member 52) and an injection spring (second biasing member 58), the injection spring (58) being configured to expand and push against the second plunger to urge the stopper through the chamber (para 0152). However Quinn is silent to the second plunger being arranged to make contact with the stopper, and wherein the injection spring, and the second plunger are arranged internally within the driving plunger, and the driving plunger second plunger is moved into contact with the stopper of the device.
Claims 10-13 depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/21, with respect to all claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/James D Ponton/               Examiner, Art Unit 3783